Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                 Appellate Court                             Date: 2020.06.04
                                                                             16:33:06 -05'00'



         Cooke v. Illinois State Board of Elections, 2019 IL App (4th) 180502



Appellate Court       DAVID W. COOKE, Petitioner, v. THE ILLINOIS STATE BOARD
Caption               OF ELECTIONS; WILLIAM J. CADIGAN, in His Official Capacity
                      as Chairman; JOHN R. KEITH, in His Official Capacity as Vice
                      Chairman; WILLIAM M. McGUFFAGE, in His Official Capacity as
                      Member; ANDREW K. CARRUTHERS, in His Official Capacity as
                      Member; CHARLES W. SCHOLZ, in His Official Capacity as
                      Member; IAN K. LINNABARY, in His Official Capacity as Member;
                      KATHERINE S. O’BRIEN, in Her Official Capacity as Member;
                      CASANDRA B. WATSON, in Her Official Capacity as Member; and
                      COMMITTEE FOR FRANK J. MAUTINO, Respondents.



District & No.        Fourth District
                      No. 4-18-0502



Filed                 August 19, 2019
Rehearing denied      September 16, 2019



Decision Under        Petition for review of order of Illinois State Board of Elections, No.
Review                16-CD-93.



Judgment              Affirmed in part and reversed in part; cause remanded with directions.


Counsel on            Jeffrey M. Schwab and James J. McQuaid, of Liberty Justice Center,
Appeal                of Chicago, for petitioner.
                              J. William Roberts, Anthony J. Jacob, Adam R. Vaught, and Carson
                              R. Griffis, of Hinshaw & Culbertson LLP, of Chicago, for respondent
                              Committee for Frank J. Mautino.

                              Kwame Raoul, Attorney General, of Chicago (Aaron T. Dozeman,
                              Assistant Attorney General, of counsel), for other respondents.



     Panel                    JUSTICE KNECHT delivered the judgment of the court, with opinion.
                              Presiding Justice Holder White and Justice Turner concurred in the
                              judgment and opinion.


                                              OPINION

¶1        In February 2016, David W. Cooke, an Illinois resident, filed a complaint with the Illinois
      State Board of Elections (Board), alleging the Committee for Frank J. Mautino (Committee)
      committed various violations of article 9 of the Election Code (10 ILCS 5/9-1 to 9-45 (West
      2014)) based on its reported expenditures to Happy’s Super Service Station (Happy’s) and
      Spring Valley City Bank (Bank) between 1999 and 2015. At the time of filing, the Committee
      was dissolved due to Frank J. Mautino becoming the Illinois Auditor General on January 1,
      2016.
¶2        Following a March 2016 closed preliminary hearing, the Board found Cooke’s complaint
      was filed on justifiable grounds and ordered the Committee to file amended reports to provide
      additional information concerning the expenditures to Happy’s and the Bank. The Committee
      failed to file amended reports. At an April 2017 public hearing, the parties presented evidence
      and argument relating to both the Committee’s failure to comply with the Board’s order to file
      amended reports and the substantive claims raised in Cooke’s complaint. The Board found the
      Committee willfully failed to comply with part of its order and imposed a $5000 fine. The
      Board also found violations of the Election Code based on the Committee “filing disclosure
      reports that were insufficient with regard to documentation, amount and accuracy of reported
      expenditures to [the Bank] and [Happy’s].”
¶3        After the public hearing, Cooke filed a motion to reconsider, arguing the Board failed to
      address and issue rulings on his claims alleging the Committee violated section 9-8.10(a)(2)
      and (a)(9) of the Election Code (id. § 9-8.10(a)(2), (a)(9)) based on its use of committee funds.
      At a June 2017 hearing on the motion, a Board member moved to find Cooke had proven his
      section 9-8.10(a)(2) and (a)(9) claims and to impose “an additional fine of $5000 to run
      concurrently with the fine” previously imposed. The Board member’s motion failed due to a
      deadlock four-to-four vote, and Cooke’s motion to reconsider was denied. Cooke thereafter
      filed a petition with this court seeking direct review of the Board’s decision.
¶4        In May 2018, we issued a decision remanding the matter for the Board to (1) amend, based
      on the concessions of the parties on appeal, its order to show the Committee violated sections
      9-7 and 9-11 of the Election Code (id. §§ 9-7, 9-11) based on its accounting and reporting of
      committee expenditures and (2) address and issue rulings on the merits of Cooke’s claims

                                                  -2-
       alleging the Committee violated section 9-8.10(a)(2) and (a)(9) of the Election Code (id. § 9-
       8.10(a)(2), (a)(9)) based on its use of committee funds. Cooke v. Illinois State Board of
       Elections, 2018 IL App (4th) 170470, ¶ 95, 104 N.E.3d 516.
¶5         Following a July 2018 special meeting on remand, the Board (1) issued a nunc pro tunc
       order finding the Committee violated sections 9-7 and 9-11 of the Election Code (10 ILCS 5/9-
       7, 9-11 (West 2014)) and (2) addressed and ruled on Cooke’s section 9-8.10(a)(2) and (a)(9)
       claims. The Board, based on a deadlock, four-to-four vote, concluded it could not find the
       Committee violated either section 9-8.10(a)(2) or section 9-8.10(a)(9) of the Election Code (id.
       § 9-8.10(a)(2), (a)(9)).
¶6         Cooke again seeks direct review of the Board’s decision. Cooke argues we should reverse
       the Board’s decision to the extent it ruled against him on his section 9-8.10(a)(2) and (a)(9)
       claims and then remand for a determination of the appropriate fines. We affirm in part, reverse
       in part, and remand with directions.

¶7                                        I. BACKGROUND
¶8         A detailed background concerning the prior proceedings in this case can be found in our
       previous decision. See Cooke, 2018 IL App (4th) 170470, ¶¶ 3-78. For the purposes of this
       appeal, we will summarize the facts established at the public hearing relating to Cooke’s
       section 9-8.10(a)(2) and (a)(9) claims as well as the proceedings and rulings that occurred
       following our remand.

¶9                                           A. Public Hearing
¶ 10        The evidence presented at the April 2017 public hearing included, among other things,
       transcripts from a deposition of the Committee’s former treasurer, various reports detailing the
       Committee’s expenditures and contributions, and a December 14, 2012, letter addressed to the
       Committee from a Board staff member. The following is gleaned from the evidence presented
       as it relates to Cooke’s section 9-8.10(a)(2) and (a)(9) claims.
¶ 11        Between 1999 and 2015, the Committee reported $225,109.19 in expenditures to Happy’s
       for gasoline and vehicle repairs. During that time, the Committee did not own or lease any
       vehicles. The gas and repairs were expensed to a charge account at Happy’s for the Committee.
       On a monthly basis, the Committee paid an invoice from Happy’s for the expenses incurred on
       the charge account. Mautino had a practice whereby he would give a list of names of
       individuals to Happy’s to serve as authorization for those individuals to purchase gas with the
       Committee’s charge account when they were working on the campaign. The Committee’s
       treasurer, who indicated she personally had been authorized to purchase gas with the
       Committee’s charge account, was not reimbursed for gas on a per mileage basis for driving she
       did related to the Committee or her work in the district office. The charge account was also
       used to pay for repairs to Mautino’s four personal vehicles.
¶ 12        Between 2000 and 2015, the Committee reported $159,028 in expenditures to the Bank.
       The expenditures were actually checks written to the Bank for the purpose of withdrawing
       cash, which was often in whole dollar amounts, and that cash was used for expenditures to
       other vendors. Either Mautino or the Committee’s treasurer would write and cash the checks.
       Some of the expenditures were for travel expenses for meetings, while others were for election-
       day expenses, such as hiring poll watchers, precinct walkers, or phone callers. It was the


                                                  -3-
       Committee’s practice to obtain and keep receipts for expenses it paid with the cash from the
       Bank. The Committee treasurer disposed of the receipts after Mautino was appointed Illinois
       Auditor General. As to the travel expenses, Mautino would write and cash a check prior to
       leaving for the meeting. Mautino would sometimes, but not always, bring back receipts from
       the expenses he incurred when traveling. In 2014 and 2015, the Committee reported 13
       expenditures as being for Chicago or Springfield meetings or travel expenses. The 13
       expenditures were in whole dollar amounts, such as $150, $200, and $250. The Committee’s
       treasurer did not recall an instance where Mautino deposited cash with the Bank when he
       returned from travel with receipts for expenses totaling an amount less than the amount of cash
       previously obtained from the Bank. The committee reports did not indicate Mautino sought
       additional cash for unexpected expenses during travel nor did they disclose contributions from
       Mautino relating to unexpected expenses paid by Mautino personally during travel.
¶ 13       The December 14, 2012, letter addressed to the Committee from a Board staff member
       requested clarification concerning a quarterly report as to expenditures reported to various
       individuals for gas, travel expenses, expenses for a golf outing, and expenses for a county fair
       booth. The Board staff member asserted, citing the administrative rules and regulations
       interpreting sections 9-6, 9-10, and 9-11 of the Election Code (10 ILCS 5/9-6, 9-10, 9-11 (West
       2010)), “expenditures need to be listed by vendor instead of listing the individual or committee
       who was reimbursed for the payment of the expenditures.” See 26 Ill. Adm. Code 100.70,
       amended at 35 Ill. Reg. 2295 (eff. Feb. 4, 2011).

¶ 14                                       B. Supporting Briefs
¶ 15       Following our remand, the Board allowed the parties to submit written briefs in support of
       their respective positions as to whether Cooke had proven his section 9-8.10(a)(2) and (a)(9)
       claims.
¶ 16                                          1. Cooke’s Brief
¶ 17       As to his section 9-8.10(a)(9) claim, Cooke asserted section 9-8.10(a)(9) “allows a
       committee to reimburse people who use their own vehicles for campaign or governmental
       purposes for their actual mileage, but prohibits expenditures for gas and repairs of a vehicle
       unless the vehicle is both: (1) owned or leased by the committee; and (2) used primarily for
       campaign purposes or for the performance of governmental duties.” Cooke contended:
               “The reason for this is not difficult to understand: Once someone’s gas tank is filled,
               there is no way to ensure that the gas will only be used for permissible purposes.
               Reimbursements for actual mileage eliminate this problem.”
       Cooke argued, because the evidence showed the Committee paid Happy’s directly for gas and
       repairs of personal vehicles, the Committee violated section 9-8.10(a)(9). Cooke requested the
       Board impose, at a minimum, a $225,109.19 fine in accordance with section 9-8.10(b) of the
       Election Code (10 ILCS 5/9-8.10(b) (West 2014)), as the evidence demonstrated the
       Committee knowingly made expenditures in violation of section 9-8.10(a)(9).
¶ 18       As to his section 9-8.10(a)(2) claims, Cooke argued, because it was virtually certain at least
       some of the gas and repairs paid for would be used for personal as opposed to campaign or
       governmental purposes, the Committee violated section 9-8.10(a)(2) by making expenditures
       in excess of the fair market value of any services the Committee received in exchange. Cooke
       also argued, because the checks to the Bank were cashed in whole dollar amounts and no excess


                                                   -4-
       cash was ever returned, the Committee violated section 9-8.10(a)(2) by making expenditures
       in excess of the fair market value of any services the Committee received in exchange. In so
       arguing, Cooke specifically highlighted the expenditures for travel expenses and suggested it
       was “implausible” Mautino could have known in advance the exact cost of travel expenses and
       that the travel expenses inevitably cost less and the remaining cash was not returned. Cooke
       also noted Mautino could not claim he consistently took less cash than he actually spent, as he
       would have been required to disclose his costs as contributions to his campaign, which he did
       not do. Cooke requested, in accordance with section 9-8.10(b), the Board to impose, at a
       minimum, a $225,109.19 fine based on the Committee’s unlawful expenditures to Happy’s and
       a $159,028 fine based on its unlawful expenditures to the Bank for its knowing violations of
       section 9-8.10(a)(2).

¶ 19                                       2. Committee’s Brief
¶ 20       As to Cooke’s section 9-8.10(a)(9) claim, the Committee argued the evidence failed to
       show a knowing violation occurred, as its treasurer indicated “the gas paid for by the
       Committee was in accordance with the direction given *** by Board staff and [the treasurer’s]
       historical practice of reporting.” The Committee also noted its treasurer “never received any
       notification from the Board that expenditures to [Happy’s] for gas and repairs should detail the
       ownership of the vehicles involved or be shown as direct reimbursements.”
¶ 21       As to Cooke’s section 9-8.10(a)(2) claims, the Committee initially asserted section 9-
       8.10(a)(2) concerned “the price a reasonable person would pay to purchase an item or service
       that is also charged to other people.” The Committee argued the evidence failed to show it
       “paid more for gas at Happy’s than paid by others.” The Committee also argued the evidence
       failed to show it paid more than the fair market value for the various expenses with the funds
       withdrawn from the Bank.

¶ 22                                         C. Board Meeting
¶ 23       On July 10, 2018, the Board conducted a special meeting to address the matters in this case.
       The Board initially issued a nunc pro tunc order finding the Committee violated sections 9-7
       and 9-11 of the Election Code (id. §§ 9-7, 9-11) based on its accounting and reporting of
       committee expenditures. The Board then allowed the parties to present oral argument in
       support of their respective positions as to whether Cooke had proven his section 9-8.10(a)(2)
       and (a)(9) claims. Prior to doing so, Chairman William J. Cadigan indicated the Board would
       “wait until we make a determination on the (a)(2) and (a)(9) violations before we deal with the
       issue of fines.”
¶ 24       As to his section 9-8.10(a)(9) claim, Cooke asserted section 9-8.10(a)(9) “prohibits paying
       directly for gas and repairs of vehicles not owned or lease[d] by the [C]ommittee” and argued
       the evidence showed the Committee violated that section by paying Happy’s directly for gas
       and repairs of personal vehicles. As to his section 9-8.10(a)(2) claims, Cooke argued the
       evidence showed the Committee violated section 9-8.10(a)(2), as the manner in which the
       Committee made expenditures at Happy’s and the Bank inevitably allowed for money to be
       used for personal purposes for which the Committee received nothing in exchange. Cooke
       requested the Board impose fines as outlined in his supporting brief.
¶ 25       As to Cooke’s section 9-8.10(a)(9) claim, the Committee asserted section 9-8.10(a)(9) was
       modified by section 9-8.10(c) of the Election Code (id. § 9-8.10(c)) to allow a political

                                                  -5-
       committee to directly pay for gas and repairs of personal vehicles when they are used for
       campaign or governmental purposes and, as such, its direct payment to Happy’s for gas and
       repairs of personal vehicles did not violate section 9-8.10(a)(9). The Committee also argued
       the evidence failed to show it committed a knowing violation where it followed the directions
       from a Board staff member in the December 14, 2012, letter to report gas spent to the vendor
       and not the individual. As to Cooke’s section 9-8.10(a)(2) claims, the Committee argued the
       evidence failed to show it paid more than the fair market value for the gas from Happy’s or for
       the various expenses with the funds withdrawn from the Bank. As a final matter, the Committee
       asserted the Board did not have the authority to impose a fine in excess of $5000.
¶ 26       Following argument, a discussion occurred between the Board members and the parties.
       Member Andrew K. Carruthers initially noted he agreed with Chairman Cadigan “we shouldn’t
       talk about the amount of the fine until we actually get there.” Member Carruthers indicated he
       anticipated the Board making motions and, depending on the outcome of the motions, the
       Board would then make a determination as to the matter of fines.
¶ 27       The Board members first addressed Cooke’s section 9-8.10(a)(9) claim. Member
       Carruthers questioned the Committee whether section 9-8.10(c) was a “catch-all” to allow an
       officeholder the ability to “spend money for essentially what they want to defray their
       expenses,” including paying a vendor directly for expenses of a personal vehicle rather than
       reimbursing per mileage. The Committee responded, “That is one way to do it, yes,” and
       suggested that way was consistent with the December 14, 2012, letter from the Board staff
       member. Member Carruthers expressed disagreement with the Committee’s position, noting
       (1) the December 14, 2012, letter related to reporting, as opposed to use of, committee funds
       and (2) his belief section 9-8.10(a)(9) only allowed a committee to pay directly for expenses
       of a vehicle it owned or leased. The Committee asserted section 9-8.10(a)(9) was not
       “exclusive,” as it only provided a political committee “may” reimburse for mileage. Member
       Carruthers disagreed with the Committee’s position.
¶ 28       Member Ian K. Linnabary questioned whether a political committee could make
       expenditures under section 9-8.10(c) for individuals other than the officeholder and suggested
       the plain language allowed expenditures only for the officeholder. The Committee asserted a
       committee could make expenditures for individuals other than the officeholder as long as the
       expenditures were for campaign or governmental purposes. The Committee also asserted it
       was appropriate under section 9-8.10(c) for it to pay for repairs to Mautino’s vehicles, as those
       vehicles were used for campaign or governmental purposes.
¶ 29       Chairman Cadigan expressed, after first noting the fact Board members were appointed
       because of their experience with election laws, his belief section 9-8.10(c) applied to
       expenditures for things such as job fairs and community events. Chairman Cadigan believed
       section 9-8.10(a)(9) was the exclusive provision for dealing with expenditures related to
       vehicles.
¶ 30       Member Linnabary expressed agreement with the positions of Chairman Cadigan and
       Member Carruthers. Member Linnabary further highlighted the difficulty of allocating
       responsibility for repairs due to wear and tear on a vehicle used for both personal and campaign
       purposes. Member Carruthers suggested the difficulty in allocating responsibility was why
       section 9-8.10(a)(9) did not allow for a committee to make direct expenditures for repairs of a
       vehicle not owned or leased by the committee.


                                                   -6-
¶ 31        Member William M. McGuffage disagreed with the positions of Chairman Cadigan and
       Members Carruthers and Linnabary, believing section 9-8.10(a)(9) only regulated for repairs
       if the political committee owned or leased the vehicle and section 9-8.10(c) was a “catch-all
       *** to pick up things that might not have been covered.” Member McGuffage believed Cooke
       failed to show the expenditures for gas and repairs were for personal as opposed to campaign
       purposes.
¶ 32        Vice Chairman John R. Keith questioned whether the Committee’s treasurer was simply
       following the procedure of the former treasurer when making expenditures to Happy’s for gas
       for personal vehicles. The Committee responded in the affirmative and also noted the treasurer
       continued in such a manner based on the letter from the Board.
¶ 33        The Board’s discussion then moved on to whether Cooke had proven his section 9-
       8.10(a)(2) claims. As to the expenditures reported to the Bank, Chairman Cadigan indicated
       he did not believe Cooke had met his burden of proof as it related to the cash used for election-
       day expenses but believed he had met his burden of proof as it related to the cash used for
       travel expenses. Members Carruthers and Linnabary expressed agreement with the position of
       Chairman Cadigan. As to the cash used for travel expenses, Chairman Cadigan and Members
       Carruthers and Linnabary noted (1) the cash was obtained prior to travel, (2) the cash was
       obtained in whole dollar amounts, (3) Mautino would sometimes not return receipts after
       traveling, (4) Mautino never returned any amount after traveling, and (5) Mautino did not seek
       additional cash for unexpected traveling expenses.
¶ 34        Member Charles W. Scholz disagreed with the position of Chairman Cadigan and Members
       Carruthers and Linnabary, suggesting it was speculative and based on the inadequacy of the
       reporting. Member Scholz also noted the Board’s “big hammer” was ballot forfeiture—
       Mautino could not run for office in Illinois again due to the outstanding fine against the
       Committee. Member McGuffage agreed with Member Scholz, noting the lack of evidence due
       to the inadequacy of the reporting. Member McGuffage acknowledged the fact the reported
       expenditures were in whole dollar amounts was suspect but asserted without amended reports
       he was unable to determine “which was campaign expenditures, which was personal
       expenditures.”
¶ 35        At one point during the discussion, Member Linnabary posed the following question:
                “[I]f Representative Mautino took a disbursement from the [Committee] for $200 and
                then spent $170 on reimbursable expenses, so, therefore, took more money than he had
                expenses and didn’t refund that money to the [C]ommittee, can we all agree that that
                would be an expenditure to Representative Mautino in excess of the fair market value?”
       Vice Chairman Keith answered Member Linnabary’s question in the negative, stating:
                “I can’t agree with that because we don’t know what happened to that $30. It could
                be—I mean, we’re all just speculating. That’s the problem. Because Chicago may have
               been $170, and on the way home, he may have stopped *** [and] met with a county
               chairman and picked up the tab for $30. We don’t know.”
¶ 36        At another point during the discussion, Member Carruthers entered as a Board exhibit a
       March 6, 2017, declaration indicating Mautino intended to assert his fifth amendment privilege
       if he was subpoenaed to testify at a deposition in this case. Member Carruthers suggested,
       citing Canter v. Cook County Officers Electoral Board, 170 Ill. App. 3d 364, 523 N.E.2d 1299
       (1988), the Board could draw a negative inference from the fact Mautino refused to testify.


                                                   -7-
       Cooke argued the Board should make such an inference, as Mautino was the individual who
       actually spent the money withdrawn from the Bank. The Committee disagreed, noting its
       treasurer testified Mautino brought back receipts from his traveling. Member Linnabary
       suggested “consequences” were warranted where an officeholder is writing checks to himself,
       taking cash, and then only sometimes returning receipts. Member McGuffage suggested a
       negative inference was not warranted given a possibly ongoing federal investigation. See
       Cooke, 2018 IL App (4th) 170470, ¶¶ 31-35.
¶ 37       Following the discussion, Member Carruthers moved to find “[Cooke] has met [his] burden
       of proof by the preponderance of the evidence and that the [Committee] violated [s]ection [9-
       ]8.10(a)(9) by making expenditures for the maintenance and repair and gas of motor vehicles
       that were neither owned nor leased by the [C]ommittee, and that should the motion pass, we
       deliberate as to the amount of the fine.” Chairman Cadigan and Members Carruthers,
       Linnabary, and Katherine S. O’Brien voted in favor of the motion. Vice Chairman Keith and
       Members McGuffage, Scholz, and Cassandra B. Watson voted against the motion. Due to the
       failure to obtain five votes, the motion failed. The Board’s general counsel advised the Board
       members to give some explanation as to the bases of their votes.
¶ 38       Chairman Cadigan stated he believed Cooke had met his burden of proof and shown the
       Committee violated section 9-8.10(a)(9). Member Carruthers agreed with Chairman Cadigan,
       stating any expenditure for gas and repairs on a vehicle neither owned nor leased by the
       Committee was a violation of section 9-8.10(a)(9). Members Linnabary and O’Brien indicated
       they reached their decisions based on the same reasoning as Chairman Cadigan and Member
       Carruthers. Vice Chairman Keith stated, “I do not believe that the burden of proof has been
       met by [Cooke] and that there was a knowing violation of the article based upon the record
       before us. While we speculate that there may be violations, I don’t believe there’s sufficient
       evidence in the record.” Member McGuffage indicated he reached his decision based on the
       same reasoning as Vice Chairman Keith. Member Scholz indicated he reached his decision
       based on his belief that, to make any “determination with specificity, we would need the
       adequate reports.” Member Watson indicated she believed Cooke “failed to meet [his] burden
       by a preponderance of the evidence based on the evidence presented and the existing record.”
¶ 39       Member Carruthers next moved to find
            “[Cooke] has met [his] burden of proof by a preponderance of the evidence and that the
            [Committee] violated [s]ection [9-]8.10(a)(2) by making expenditures clearly in excess of
            fair market value for the goods and services received by the [C]ommitee, by making
            expenditures for gas and repairs for personal vehicles rather than reimbursing them on the
            mileage rate, and by withdrawing funds from the bank in whole dollar amounts that were
            purportedly used for campaign expenses without returning any cash. And that if the
            motion should pass, we deliberate as to the amount of the fine.”
       Chairman Cadigan and Members Carruthers, Linnabary, and O’Brien voted in favor of the
       motion. Vice Chairman Keith and Members McGuffage, Scholz, and Watson voted against the
       motion. Due to the failure to obtain five votes, the motion failed. The Board’s general counsel
       advised the Board members to give some explanation as to the bases of their votes.
¶ 40       Member Carruthers stated he believed Cooke had demonstrated at least some portion of
       the expenditures for gas, repairs, and travel expenses was used for personal purposes and,
       therefore, the Committee paid more than the fair market value for what it received in return. In
       reaching his decision, Member Carruthers noted he relied in part on an adverse inference drawn

                                                  -8-
       from Mautino’s refusal to testify. Chairman Cadigan and Members Linnabary and O’Brien
       indicated they reached their decisions based on the same reasoning as Member Carruthers.
       Vice Chairman Keith indicated he reached his decision based on “the explanation” he gave for
       his previous vote as well as his decision not to take an adverse inference from Mautino’s refusal
       to testify. Member McGuffage indicated he reached his decision based on the same reasoning
       as Vice Chairman Keith and specifically noted his belief Cooke had not met his burden, as
       “[t]here’s no evidence to conclusively show that fair market value was clearly exceeded.”
       Members Scholz and Watson indicated they reached their decisions based on the same
       reasoning as Vice Chairman Keith and Member McGuffage.

¶ 41                                     D. Board’s Final Order
¶ 42       On July 16, 2018, the Board issued a written final order. The Board ordered, in part, as
       follows:
              “Based on the failure of the Board to achieve 5 votes upon motions to find that [Cooke]
              has met the burden of proof to find that:
                  a) [the Committee] violated [s]ection [9-8.10(a)(2)], and
                  b) [the Committee] violated [s]ection [9-8.10(a)(9)],
              the Board does not find that [the Committee] violated either of said [s]ections[.]”

¶ 43                                   E. Petition for Review
¶ 44      On July 20, 2018, Cooke filed a petition for review with this court.

¶ 45                                       II. ANALYSIS
¶ 46       Cooke argues we should reverse the Board’s decision to the extent it ruled against him on
       his section 9-8.10(a)(2) and (a)(9) claims and then remand for a determination of the
       appropriate fines. Both the Committee and the Board disagree.

¶ 47                                        A. Judicial Review
¶ 48       The parties do not dispute that the Board’s decision denying Cooke relief on his section 9-
       8.10(a)(2) and (a)(9) claims following a public hearing is subject to judicial review. The Board
       concluded it could not find the Committee violated either section 9-8.10(a)(2) or section 9-
       8.10(a)(9) due to its failure to obtain five votes in support of the respective motions. See 10
       ILCS 5/1A-7 (West 2014) (“[five] votes are necessary for any action of the Board to become
       effective”). Section 9-22 of the Election Code (id. § 9-22) provides “any party adversely
       affected by a judgment of the Board may obtain judicial review.” Here, it is clear Cooke was
       adversely affected by the Board’s decision, as it resulted in the denial of relief on his section
       9-8.10(a)(2) and (a)(9) claims. The Board’s decision is subject to judicial review.

¶ 49                                  B. Scope of Judicial Review
¶ 50       The parties also do not dispute that the scope of judicial review of the Board’s decision
       includes a review of all questions of law and fact considered by the Board in reaching its
       decision to deny Cooke relief on his section 9-8.10(a)(2) and (a)(9) claims. Section 9-22 of the
       Election Code (id.) provides judicial review “shall be governed by the provisions of the
       Administrative Review Law.” The scope of review under the Administrative Review Law

                                                   -9-
       includes “all questions of law and fact presented by the entire record before the court.” 735
       ILCS 5/3-110 (West 2014). Here, judicial review of the Board’s decision may be accomplished
       by examining the comments and reasoning articulated by the Board members at the special
       meeting on remand. See Cook County Republican Party v. Illinois State Board of Elections,
       232 Ill. 2d 231, 242, 902 N.E.2d 652, 659 (2009) (“meaningful review of a deadlock vote may
       be accomplished by examining the reasons of the Board members”).

¶ 51                                  C. Standard of Judicial Review
¶ 52       This appeal involves both the Board’s interpretation and application of its enabling statute.
       We will review the Board’s interpretations of the relevant sections of the Election Code
       de novo. Id. at 243. Though our review is de novo, we will give the Board’s interpretations
       substantial weight and deference where possible. Hartney Fuel Oil Co. v. Hamer, 2013 IL
115130, ¶ 16, 998 N.E.2d 1227 (“[A]n agency’s interpretation of its *** enabling statute [is]
       entitled to substantial weight and deference, given that agencies make informed judgments on
       the issues based upon their experience and expertise and serve as an informed source for
       ascertaining the legislature’s intent.” (Internal quotation marks omitted.)). We will review the
       Board’s application of the relevant sections of the Election Code to the established facts for
       clear error. Cook County Republican Party, 232 Ill. 2d at 243-44. The Board’s rulings will be
       deemed clearly erroneous only if we are “left with a definite and firm conviction that a mistake
       has been committed.” (Internal quotation marks omitted.) Id. at 244.

¶ 53                       D. The Board’s Interpretations of the Election Code
¶ 54       The parties disagree as to whether the Board properly interpreted section 9-8.10(a)(2) and
       (a)(9) of the Election Code.

¶ 55                               1. Principles of Statutory Construction
¶ 56       In examining the Election Code, we are guided by the “same basic principles of statutory
       construction applicable to statutes generally.” Jackson-Hicks v. East St. Louis Board of
       Election Commissioners, 2015 IL 118929, ¶ 21, 28 N.E.3d 170. Our primary objective in
       construing statutory provisions “is to ascertain and give effect to the intent of the legislature.”
       City of Chicago v. City of Kankakee, 2019 IL 122878, ¶ 28. “The most reliable indicator of the
       legislature’s intent is the language employed in the statute, which must be given its plain and
       ordinary meaning.” Wingert v. Hradisky, 2019 IL 123201, ¶ 43. “Words and phrases should
       not be construed in isolation but must be interpreted in light of other relevant provisions of the
       statute.” Van Dyke v. White, 2019 IL 121452, ¶ 46. We “must construe the statute so that each
       word, clause, and sentence, if possible, is given a reasonable meaning and not rendered
       superfluous [citation], avoiding an interpretation which would render any portion of the statute
       meaningless or void.” Sylvester v. Industrial Comm’n, 197 Ill. 2d 225, 232, 756 N.E.2d 822,
       827 (2001). We may “consider the reason for the law, the problems sought to be remedied, the
       purposes to be achieved, and the consequences of construing the statute in one way or another.”
       (Internal quotation marks omitted.) City of Chicago, 2019 IL 122878, ¶ 28. In doing so, we
       presume “the legislature did not intend to enact a statute that leads to absurdity, inconvenience,
       or injustice.” Van Dyke, 2019 IL 121452, ¶ 46.



                                                   - 10 -
¶ 57                               2. Section 9-8.10 of the Election Code
¶ 58       Section 9-8.10 of the Election Code (10 ILCS 5/9-8.10 (West 2014)) regulates the “[u]se
       of political committee and other reporting organization funds.”
¶ 59       Section 9-8.10(a) provides a variety of ways in which “[a] political committee shall not
       make expenditures.” Id. § 9-8.10(a)(1)-(11). In some instances, subsection 9-8.10(a) not only
       directly prohibits certain expenditures but also provides particulars on how political committee
       and other reporting organization funds may be used. See id. § 9-8.10(a)(3), (a)(9).
¶ 60       Section 9-8.10(b) authorizes the Board to investigate alleged violations of section 9-8.10
       and then render rulings and levy fines. Id. § 9-8.10(b). As to the ability to levy fines, subsection
       9-8.10(b) permits the Board to “levy a fine on any person who knowingly makes expenditures
       in violation of [section 9-8.10]” “upon the affirmative vote of at least 5 of its members.” Id.
¶ 61       Finally, section 9-8.10(c) provides: “Nothing in [section 9-8.10] prohibits the expenditure
       of funds of a political committee controlled by an officeholder or by a candidate to defray the
       customary and reasonable expenses of an officeholder in connection with the performance of
       governmental and public service functions.” Id. § 9-8.10(c).

¶ 62                            3. Section 9-8.10(a)(9) of the Election Code
¶ 63       Section 9-8.10(a)(9) provides:
                   “(a) A political committee shall not make expenditures:
                                                    ***
                        (9) For the purchase of or installment payment for a motor vehicle unless the
                   political committee can demonstrate that purchase of a motor vehicle is more cost-
                   effective than leasing a motor vehicle as permitted under this item (9). A political
                   committee may lease or purchase and insure, maintain, and repair a motor vehicle
                   if the vehicle will be used primarily for campaign purposes or for the performance
                   of governmental duties. A committee shall not make expenditures for use of the
                   vehicle for non-campaign or non-governmental purposes. Persons using vehicles
                   not purchased or leased by a political committee may be reimbursed for actual
                   mileage for the use of the vehicle for campaign purposes or for the performance of
                   governmental duties. The mileage reimbursements shall be made at a rate not to
                   exceed the standard mileage rate method for computation of business expenses
                   under the Internal Revenue Code.” Id. § 9-8.10(a)(9).
¶ 64       During the special meeting, the Board appears to have split on its interpretation of section
       9-8.10(a)(9). The record makes clear the four members who voted in favor of finding violations
       believed section 9-8.10(a)(9) was the exclusive provision regulating campaign expenditures
       for vehicles and any expenditure for gas and repairs of a vehicle neither owned nor leased by
       a committee was a violation of section 9-8.10(a)(9). The record is not as clear as to the
       reasoning of the four members who voted against finding a violation. It appears that voting
       bloc believed section 9-8.10(c)—or a combination of section 9-8.10(a)(9) and section 9-
       8.10(c)—allowed a committee to make direct expenditures for gas and repairs of a personal
       vehicle used for campaign or governmental purposes.
¶ 65       Before this court, the Committee contends “[t]he only reasonable interpretation of [section
       9-8.10(a)(9)] is that it prohibits certain uses of personal vehicles.” In support of its
       interpretation, the Committee relies on the plain language found in section 9-8.10(a)(9). We

                                                    - 11 -
       find the Committee’s interpretation unpersuasive. The Committee states, partially quoting the
       statutory language found in section 9-8.10(a)(9), that section 9-8.10(a)(9) “prohibits a political
       committee from making expenditures for a vehicle ‘for non-campaign or non-governmental
       purposes.’ ” The part of the sentence the Committee omits in its quotation of the statutory
       language refers to “the vehicle” as opposed to “a vehicle.” The sentence comes directly after
       the sentence explaining a committee may purchase or lease a vehicle and make expenditures
       to insure, maintain, and repair its leased or purchased vehicle. In context, the sentence prohibits
       a committee from making expenditures for its purchased or leased vehicle when it is used for
       noncampaign or nongovernmental purposes. It does not allow a committee to make
       expenditures for personal vehicles so long as they are used for campaign purposes or for the
       performance of governmental duties.
¶ 66       The Board interprets section 9-8.10(a)(9) as allowing a committee to make expenditures
       directly for gas and repairs of a personal vehicle if the personal vehicle is used for campaign
       purposes or for governmental and public service functions so long as that reimbursement does
       not exceed the standard reimbursement rate. In support of its interpretation, the Board relies
       on the plain language from both sections 9-8.10(a)(9) and 9-8.10(c). We find the Board’s
       interpretation unpersuasive. Section 9-8.10(a)(9) authorizes a committee to “insure, maintain,
       and repair” a vehicle if it is owned or leased by a committee. To adopt the Board’s
       interpretation would be to render this language superfluous, which we may not do. Section 9-
       8.10(a)(9) also provides a specific manner whereby a committee may make expenditures to an
       individual who seeks compensation for the use of his or her personal vehicle for campaign or
       governmental purposes—reimbursement for actual mileage at a rate not to exceed the standard
       mileage rate method for computation of business expenses under the Internal Revenue Code.
Id. To adopt the Board’s interpretation would be to also render this language superfluous.
¶ 67       Cooke interprets section 9-8.10(a)(9) as “prohibit[ing] committees from making
       expenditures for gas and repairs of a vehicle unless the vehicle is owned or leased by the
       committee and used primarily for campaign purposes or the performance of governmental
       duties.” In support, Cooke relies on the plain language in section 9-8.10(a)(9). We find Cooke’s
       interpretation persuasive. Section 9-8.10(a)(9) not only directly prohibits certain expenditures
       but also provides particulars on how political committee and other reporting organization funds
       may be used. A plain reading of section 9-8.10(a)(9) authorizes a committee to (1) lease a
       vehicle used primarily for campaign purposes or for the performance of governmental duties;
       (2) purchase a vehicle for campaign purposes or for the performance of governmental duties if
       it can prove doing so is more cost effective than leasing; (3) insure, maintain, and repair a
       leased or purchased vehicle; and (4) reimburse individuals who use a vehicle not leased or
       owned by the committee for actual mileage used for campaign purposes or for the performance
       of governmental duties at a rate not to exceed the standard mileage rate method for computation
       of business expenses. A plain reading of section 9-8.10(a)(9) does not authorize a committee
       to make expenditures to a third party for gas and repairs of a personal vehicle used for
       campaign purposes or for the performance of governmental duties. The fact the legislature
       authorized only mileage reimbursement for a committee’s use of a personal vehicle makes
       sense. Mileage reimbursement (1) assures an individual is only compensated for fuel and
       associated wear and tear from the use of a personal vehicle for campaign or governmental
       purposes and (2) creates transparent and detailed records of use of committee funds.



                                                   - 12 -
¶ 68       We find section 9-8.10(a)(9) is the exclusive provision regulating campaign expenditures
       on vehicles and does not permit, and therefore effectively prohibits, any expenditure to a third
       party for gas and repairs of vehicles neither owned nor leased by a committee.

¶ 69                             4. Section 9-8.10(a)(2) of the Election Code
¶ 70       Section 9-8.10(a)(2) of the Election Code (id. § 9-8.10(a)(2)) provides:
                   “(a) A political committee shall not make expenditures:
                       ***
                       (2) Clearly in excess of the fair market value of the services, materials,
                   facilities, or other things of value received in exchange.”
¶ 71       During the special meeting, the Board appears to have agreed section 9-8.10(a)(2) regulates
       not only the amount but also the purpose for which an expenditure is used. The Board members
       who voted in favor of finding violations clearly believed the purpose for which an expenditure
       is used may be relevant in determining whether a section 9-8.10(a)(2) violation has occurred.
       Vice Chairman Keith, who voted against finding a violation, suggests in his response to
       Member Linnabary’s question he held the same belief—indicating he needed to “know what
       happened to that $30.” Member McGuffage, who also voted against finding a violation, made
       comments suggesting he believed the purpose for which an expenditure is used may be relevant
       in determining whether a section 9-8.10(a)(2) violation has occurred—noting without amended
       reports he was unable to determine “which was campaign expenditures, which was personal
       expenditures.”
¶ 72       Before this court, however, both the Committee and the Board interpret section 9-
       8.10(a)(2) as regulating only the amount of a specific expenditure and not its purpose. They
       suggest, so long as a committee pays market value for a particular item, the purpose for which
       that item is actually used is irrelevant. We find the interpretation of the Committee and the
       Board unpersuasive. As Cooke argues, the plain language of section 9-8.10(a)(2) does not
       regulate only the amount of a specific expenditure. An expenditure for a particular item or
       service used for an improper purpose would be an expenditure clearly in excess of the fair
       market value of what the committee received in exchange, which would be nothing. This
       interpretation makes sense. It prohibits committees from paying market value for a particular
       item or service and then allowing that item or service to be used for a purpose unrelated to
       campaign or governmental duties.
¶ 73       We find section 9-8.10(a)(2) regulates not only the amount but also the purpose for which
       an expenditure is used.

¶ 74                         E. The Board’s Application of the Election Code
¶ 75       The parties disagree as to whether the Board properly applied section 9-8.10(a)(2) and
       (a)(9) of the Election Code.

¶ 76                                         1. Burden of Proof
¶ 77       It is undisputed Cooke had the burden to prove his claims by a preponderance of the
       evidence. See Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d 497, 532-33, 870
N.E.2d 273, 293 (2006) (“[A] plaintiff to an administrative proceeding bears the burden of
       proof, and relief will be denied if he or she fails to sustain that burden.”); People ex rel. Rusch

                                                   - 13 -
       v. Fusco, 397 Ill. 468, 473, 74 N.E.2d 531, 534 (1947) (noting the petitioner’s claim alleging
       the respondents violated the election law “would have to be proved by a preponderance of the
       evidence”). “A proposition proved by a preponderance of the evidence is one that has been
       found to be more probably true than not true.” Avery v. State Farm Mutual Automobile
       Insurance Co., 216 Ill. 2d 100, 191, 835 N.E.2d 801, 856 (2005).

¶ 78                                  2. Section 9-8.10(a)(9) Violations
¶ 79       During the special meeting, the Board members who voted against finding a violation of
       section 9-8.10(a)(9) asserted they did so because Cooke failed to present sufficient evidence
       of a violation and any conclusion to the contrary would be speculative. For the reasons
       previously discussed, they reached their decision based on an erroneous interpretation of
       section 9-8.10(a)(9).
¶ 80       Neither the Committee nor the Board suggests the Board’s decision may be sustained under
       the proper interpretation of section 9-8.10(a)(9) based on the evidence presented. The evidence
       presented at the public hearing showed the Committee (1) did not own or lease any vehicles
       and (2) made expenditures to Happy’s for gas and vehicle repairs. This evidence was clearly
       sufficient to establish by a preponderance of the evidence the Committee made expenditures
       to a third party for gas and repairs of personal vehicles in violation of section 9-8.10(a)(9). The
       Board’s decision to the contrary is clearly erroneous. We reverse the Board’s decision to the
       extent it ruled Cooke failed to establish violations of section 9-8.10(a)(9) based on the
       expenditures for gas and repairs of personal vehicles at Happy’s and remand for the Board to
       address the matter of fines under section 9-8.10(b). See Cooke, 2018 IL App (4th) 170470,
       ¶ 93 (declining to consider for the first time on appeal whether the Committee may be subject
       to additional fines under the Election Code if the Board found in favor of Cooke on any of his
       section 9-8.10 claims).

¶ 81                                 3. Section 9-8.10(a)(2) Violations
¶ 82       During the special meeting, the Board members unanimously agreed Cooke failed to
       establish a violation of section 9-8.10(a)(2) based on the expenditures reported to the Bank for
       election-day expenses. The Board members disagreed as to whether Cooke presented sufficient
       evidence to establish violations of section 9-8.10(a)(2) based on the expenditures for gas and
       repairs of personal vehicles at Happy’s as well as the expenditures reported to the Bank for
       travel expenses.
¶ 83       As an initial matter, Cooke broadly asserts the Board clearly erred when it found he failed
       to establish a violation of section 9-8.10(a)(2) based on the expenditures to the Bank “in whole
       dollar amounts that were purportedly used for campaign expenses to undisclosed third parties,
       while not returning any of the withdrawn cash.” Cooke then focuses his argument on the
       expenditures reported to the Bank for travel expenses. At no point does Cooke specifically
       address the expenditures for election-day expenses. To the extent he attempts to contest the
       Board’s ruling concerning the election-day expenses, we find Cooke’s claim to be forfeited.
       See Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018) (argument must contain the contentions of the
       appellant, the reasons therefor, and the citation of authorities; points not argued in an opening
       brief are forfeited and shall not be raised in the reply brief, in oral argument, or in a petition
       for a rehearing). We affirm the Board’s decision to the extent it ruled Cooke failed to establish


                                                   - 14 -
       a violation of section 9-8.10(a)(2) based on the expenditures reported to the Bank for election-
       day expenses.
¶ 84       The Committee asserts the Board’s decision rejecting Cooke’s section 9-8.10(a)(2) claim
       as it related to expenditures for gas and repairs to personal vehicles was not clearly erroneous
       as the evidence failed to show the gas and repairs were used for personal purposes. The
       evidence established the Committee made expenditures to Happy’s for gas and repairs of
       personal vehicles over a 15-year period. As Cooke argues, we find it would be inevitable at
       least some portion of the gas and repairs were for personal use. Cooke established it is more
       probably true than not that the Committee made expenditures for gas and repairs for personal
       purposes. By making expenditures for gas and repairs for personal purposes, the Committee
       made expenditures in excess of the fair market value for what it received in exchange, which
       was nothing. The Board’s decision to the contrary is clearly erroneous. We note, had the
       Committee made expenditures for personal vehicle use in the manner authorized by section 9-
       8.10(a)(9), the Committee would have likely avoided any violations of section 9-8.10(a)(2), as
       reimbursements at a rate not to exceed the standard mileage rate method for computation of
       business expenses under the Internal Revenue Code effectively serves as a fair-market-value
       protection. We reverse the Board’s decision to the extent it ruled Cooke failed to establish
       violations of section 9-8.10(a)(2) based on the expenditures to Happy’s and remand for the
       Board to address the matter of fines under section 9-8.10(b).
¶ 85       The Committee also asserts the Board’s decision rejecting Cooke’s section 9-8.10(a)(2)
       claim as it related to expenditures to the Bank for travel expenses was not clearly erroneous,
       as the evidence failed to show any cash was used for personal purposes. The evidence showed
       (1) the cash was obtained prior to travel by Mautino, (2) the cash was obtained in whole dollar
       amounts, (3) Mautino would sometimes not return receipts after traveling, (4) the Committee’s
       treasurer did not recall an instance where Mautino deposited cash with the Bank when he
       returned from travel with receipts for expenses totaling an amount less than the amount of cash
       previously obtained from the Bank, (5) Mautino did not seek additional cash for unexpected
       traveling expenses, and (6) Mautino did not disclose any contributions relating to his personal
       payment of unexpected traveling expenses. Without needing to consider any possible adverse
       inference from Mautino’s refusal to testify, we find the manner in which the Committee paid
       for travel expenses over a 15-year period inevitably led to at least some portion of the cash
       being used for personal purposes. By making expenditures to withdraw cash used for personal
       purposes, the Committee made expenditures in excess of the fair market value for what it
       received in exchange, which was nothing. The Board’s decision to the contrary is clearly
       erroneous. We reverse the Board’s decision to the extent it ruled Cooke failed to establish
       violations of section 9-8.10(a)(2) based on the expenditures to the Bank for travel expenses
       and remand for the Board to address the matter of fines under section 9-8.10(b).

¶ 86                                      F. Knowing Violations
¶ 87       As a final matter, we recognize some members of the Board who voted against finding
       violations of section 9-8.10(a)(9) suggested they did so because they concluded any violation
       was not “knowingly” committed. On appeal, Cooke contends the evidence established the
       Committee committed knowing violations and the Board’s decision to the contrary is clearly
       erroneous. Neither the Committee nor the Board addresses Cooke’s argument. We need not
       address Cooke’s argument. Section 9-8.10(b) provides: “The Board may levy a fine on any

                                                  - 15 -
       person who knowingly makes expenditures in violation of [section 9-8.10] ***.” 10 ILCS 5/9-
       8.10(b) (West 2014). The Board, quoting section 9-8.10(b), asserts, “If a section 9-8.10
       violation is found, section 9-8.10(b) states that the Board ‘may levy a fine on any person who
       knowingly’ made improper expenditures.” The Board’s assertion supposes the determination
       of whether a person knowingly made expenditures in violation of section 9-8.10 is a
       determination concerning the imposition of fines that is made only after a determination of
       whether a violation occurred. The Committee does not address the Board’s interpretation of
       section 9-8.10(b). Absent any argument to the contrary, we agree with the Board’s
       interpretation. Having now concluded the evidence established violations of section 9-
       8.10(a)(2) and (a)(9), the Board on remand can address whether the violations were knowingly
       committed in considering the matter of fines under section 9-8.10(b).

¶ 88                                      III. CONCLUSION
¶ 89       We affirm the Board’s decision to the extent it ruled Cooke failed to establish a violation
       of section 9-8.10(a)(2) based on the Committee’s expenditures to the Bank for election-day
       expenses. We reverse the Board’s decision to the extent it ruled Cooke failed to establish
       violations of section 9-8.10(a)(2) based on the Committee’s expenditures to the Bank for
       traveling expenses and to Happy’s for gas and repairs of personal vehicles. We also reverse
       the Board’s decision to the extent it ruled Cooke failed to establish violations of section 9-
       8.10(a)(9) based on the Committee’s expenditures to Happy’s for gas and repairs of personal
       vehicles. We remand with directions for the Board to address the matter of fines under section
       9-8.10(b).

¶ 90      Affirmed in part and reversed in part; cause remanded with directions.




                                                 - 16 -